                                     0/p
                                                                      MORRI.SON & 1'Olf.RSTER LLP
                                           250 WEST 55TO STllEE'l'
MORRISON            FaERSTE R              NEW YORK,NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                      BRUSSELS, DENVER, HONG KONG,
                                                                      LONDON, LOS .\NGELES, NEW YORK,
                                           TELEPHONE:212.468.8000
                                                                      NORTHERN VIRGINIA, PALO ALTO,
                                           FACSliMILE: 212468.7900    SAN DIEGO, SAN FRANCISCO, SH.ANGHAI
                                                                      SINGAPORE, TOKYO, WASHINGTON, D.C,
                                           WWW;MOFO.COM




June 26,2019                                                          Writer's Direct Contact
                                                                     +1 (212)468.8016
                                                                      RWhite@inofo.com




By ECF Filing
The Honorable Nicholas G. Garaufls
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re:    United States v. Michael L. Cohen. 17 OR 544(NGG)

Dear Judge Garaufis:

We represent defendant Michael Cohen in connection with the above-referenced case. This
letter is submitted to request a temporary modification of Mr. Cohen's bail conditions to
permit him to travel on two occasions in the coming months. The government has no
objection to this request.

As the Court will recall, Mr. Cohen was arraigned and released on bail in June 2018. Under
the bail terms set by the Court, Mr. Cohen was permitted to return home to London,England
to live during the pendency ofthe case and while in the U.S., is allowed to travel within the
Eastem and Southern Districts of New York and the Districts of Maine and Massachusetts.
Since then, he has returned to the U.S. on multiple occasions for court appearances in this
case. In addition, in February 2019,the Coiut, with the government's consent, permitted Mr.
Cohen to take a family vacation in France. On May 15, 2019, Mr. Cohen entered a guilty
plea to a single count of making a false statement in an interview with the FBI. His
sentencing is scheduled for September 20, 2019.
Mr. Cohen would like to request the Court's permission to travel on two occasions this
summer. First, Mr. Cohen's daughter will be attending a tennis camp in Mallorca, Spain and
he would like to travel there to pick her up at the conclusion ofthe camp. He would plan to
fly directly jfrom London to Mallorca on July 13 and return to London with his daughter the
same day. Second, Mr. Cohen would like to travel to Sardinia, Italy for a vacation from
August 5 through August 15. He would plan to fly directly from London to Sardinia and
back. We respectfully request that the Court order a temporary modification of Mr. Cohen's
bail conditions to permit him to take these trips. As noted above, we have advised the




ny-1679826 vl
MORRISON            FOE RSTE R




The Honorable Nicholas G. Garaufis
June 26j 2019
Page Two


prosecutors handling this, case of this request, and the government has no objection to the
request.

Respectfully submitted,



Ronald G. White

cc:   Govenunent counsel (by ECF)




      s/Nicholas G. Garaufis




ny-1679826 vl
